PATRICK INDUSTRIES, INC.

1987 STOCK OPTION PROGRAM

AS AMENDED AND RESTATED

(through 5/11/06)

1.            Purpose. The purpose of Patrick Industries, Inc. 1987 Stock Option
Program (the “Program”) is to attract and retain outstanding individuals as
officers and key employees of Patrick Industries, Inc. (the “Company”) and its
subsidiaries, and to furnish incentives to such persons by providing such
persons opportunities to acquire Common Stock of the Company, or monetary
payments based on the value of such stock, or both, on advantageous terms as
herein provided. The Program will also enable the Company to attract and keep
non-employee directors.

2.            Administration. The Program will be administered by a committee
(the “Committee”) consisting of not less than three (3) members of the Board of
Directors who shall not be eligible to participate in the Program at the time of
Committee action or at any time within one (1) year prior thereto. The Committee
shall interpret the Program, prescribe, amend and rescind rules and regulations
relating hereto and make all other determinations necessary or advisable for the
administration of the Program. A majority of the members of the Committee shall
constitute a quorum and all determinations of the Committee shall be made by a
majority of its members. Any determination of the Committee under the Program
may be made without notice or meeting of the Committee by a writing signed by a
majority of the Committee members.

3.            Participants. (a) Participants in the Program will consist of such
officers or other key employees of the Company and its subsidiaries as the
Committee in its sole discretion may designate from time to time to receive
benefits (“Benefits”) under the Program. The Committee’s designation of a
participant in any year shall not require the Committee to designate such person
to receive a Benefit in any other year. The Committee shall consider such
factors as it deems pertinent in selecting participants and in determining the
type and amount of their respective Benefits, including without limitation (i)
the financial condition of the Company; (ii) anticipated profits for the current
or future years; (iii) contributions of participants to the profitability and
development of the Company; and (iv) other compensation provided to
participants.

(b)          In addition, each non-employee director of the Company shall
automatically be granted restricted stock awards for 3,000 shares of Common
Stock on May 14, 2004 (the date of the Company’s 2004 Annual Meeting of
Shareholders) and thereafter annually on the date of the Company’s Annual
Meeting of Shareholders. These awards will vest after one year of continued
service on the Board or earlier if such director dies, becomes disabled or
retires from the Board at any time at or after age 80, or if there is a “Change
in Control” as hereinafter defined. “Disability” shall have the meaning ascribed
to such term in Section 22(e)(3) of the Internal Revenue Code of 1986, as
amended, or any successor provision. A “Change in Control” shall have the
meaning set forth in Exhibit A attached hereto. As new non-employee directors
are elected to the Board they will also automatically be granted restricted
stock awards for 3,000 shares of Common Stock on the terms set forth above.

 

-1-

 


--------------------------------------------------------------------------------



 

 

4.            Types of Benefits. Benefits under the Program may be granted to
participants other than non-employee directors in any one or a combination of
(a) Incentive Stock Options, (b) Non qualified Stock Options, (c) Stock
Appreciation Rights, and (d) Stock Awards, all as described below in paragraphs
6 through 9 hereof.

5.            Shares Reserved under the Program. There is hereby reserved for
issuance under the Program 721,345 shares of Common Stock. The shares reserved
for issuance may be newly issued or treasury shares. All of such shares may, but
need not, be issued pursuant to the exercise of Incentive Stock Options. The
maximum number of shares of Common Stock which shall be available for the award
of Benefits to any participant in any fiscal year of the Company shall not
exceed 50,000 shares.

If there is a lapse, expiration, termination or cancellation of any Benefit
granted hereunder without the issuance of shares or payment of cash thereunder,
or if shares are issued under any Benefit and thereafter are acquired by the
Company pursuant to rights reserved upon the issuance thereof, the shares
subject to or reserved for such Benefit may again be used for new Benefits under
this Program; provided, however, that in no event may the number of shares of
Common Stock issued under this Program exceed the total number of shares
reserved for issuance hereunder.

6.            Incentive Stock Options. Incentive Stock Options will consist of
options to purchase Common Stock at purchase prices not less than one hundred
percent (100%) of the fair market value of such stock on the date of grant.
Incentive Stock Options will be exercisable over not more than ten (10) years
after date of grant and shall terminate not later than three (3) months after
termination of employment for any reason other than disability, retirement or
death. In the event of termination of employment by reason of disability or
retirement, the right of the optionee to exercise an Incentive Stock Option
shall terminate not later than twelve (12) months after such termination of
employment. If the optionee should die while employed, within twelve (12) months
after termination of employment by reason of disability or retirement, or within
three (3) months after any other termination of employment, the right of the
optionee or his or her successor in interest to exercise an Incentive Stock
Option shall terminate not later than twelve (12) months after the date of
death. The aggregate fair market value (determined at the time the option is
granted) of shares of Common Stock with respect to which Incentive Stock Options
granted under the Program are exercisable for the first time by a participant
during any calendar year (under all option plans of the Company and its
subsidiary corporations) shall not exceed $100,000.

7.            Non qualified Stock Options. Non qualified Stock Options will
consist of options to purchase Common Stock at purchase prices not less than one
hundred percent (100%) of the fair market value of such stock on the date of
grant. Non qualified Stock Options will be exercisable over not more than twelve
(12) years after the date of grant and shall terminate not later than six (6)
months after termination of employment for any reason other than, disability,
retirement or death. In the event of termination of employment by reason of
disability or retirement, the right of the optionee to exercise a Non qualified
Stock Option shall terminate not later than twelve (12) months after such
termination of employment. If the optionee should die while employed, within
twelve (12) months after termination of employment by reason of disability or
retirement, or within six (6) months after any other termination of employment,
the

 

-2-

 


--------------------------------------------------------------------------------



 

right of the optionee or his or her successor in interest to exercise a Non
qualified Stock Option shall terminate not later than twelve (12) months after
the date of death.

8.            Stock Appreciation Rights. The Committee may, in its discretion,
grant a Stock Appreciation Right to the holder of any stock option granted
hereunder. Such Stock Appreciation Rights shall be subject to such terms and
conditions consistent with the Program as the Committee shall impose from time
to time, including the following:

(a)          A Stock Appreciation Right may be granted with respect to a stock
option at the time of its grant or at any time thereafter up to six (6) months
prior to its expiration.

(b)          Stock Appreciation Rights will permit the holder to surrender any
related stock option or portion thereof which is then exercisable and to elect
to receive in exchange therefor cash in an amount equal to:

(i)           The excess of the fair market value on the date of such election
of one share of Common Stock over the option price multiplied by

(ii)          The number of shares covered by such option or portion thereof
which is so surrendered.

(c)          The Committee shall have the discretion to satisfy a participant’s
right to receive the amount of cash determined under subparagraph (b) hereof, in
whole or in part, by the delivery of Common Stock valued as of the date of the
participant’s election.

(d)          Each Stock Appreciation Right will be exercisable at the time and
to the extent the option to which it relates is exercisable.

(e)          In the event of the exercise of a Stock Appreciation Right, the
number of shares reserved for issuance hereunder shall be reduced by the number
of shares covered by the stock option or portion thereof surrendered.

9.            Stock Awards. Stock Awards will consist of Common Stock
transferred to participants without other payment therefor as additional
compensation for services to the Company and its subsidiaries. Stock Awards
shall be subject to such terms and conditions as the Committee determines
appropriate, including, without limitation, restrictions on the sale or other
disposition of such shares and rights of the Company to reacquire such shares
upon termination of the participant’s employment within specified periods.

10.          Nontransferability. Each Benefit granted under this Program shall
not be transferable other than by will or the laws of descent and distribution,
and shall be exercisable, during the participant’s lifetime, only by the
participant or the participant’s guardian or legal representative.
Notwithstanding the foregoing, at the discretion of the Committee, an award of a
Benefit may permit the transferability of a Benefit by a participant solely to
members of the participant’s immediate family or trusts or family partnerships
for the benefit of such persons, subject to any restriction included in the
award of the Benefit.

 

-3-

 


--------------------------------------------------------------------------------



 

 

11.          Other Provisions. The award of any Benefit under the Program may
also be subject to other provisions (whether or not applicable to the Benefit
awarded to any other participant) as the Committee determines appropriate,
including, without limitation, provisions for the purchase of Common Stock under
stock options in installments, provisions for the payment of the purchase price
of shares under stock options by delivery of other shares of Common Stock of the
Company having a then fair market value equal to the purchase price of such
shares, provisions for the acceleration of exercisability of Benefits in the
event of change of control of the Company, such provisions as may be appropriate
to comply with federal or state securities laws and stock exchange requirements
and understandings or conditions as to the participant’s employment in addition
to those specifically provided for under the Program.

12.          Term of Program and Amendment, Modification or Cancellation of
Benefits. No Benefit shall be granted after May 17, 2014; provided, however,
that the terms and conditions applicable to any Benefits granted prior to such
date may at any time be amended, modified or cancelled by mutual agreement
between the Committee and the participant or such other persons as may then have
an interest therein, so long as any amendment or modification does not increase
the number of shares of Common Stock issuable under this Program.

13.          Taxes. The Company shall be entitled to withhold the amount of any
tax attributable to any amount payable or shares deliverable under the Program
after giving the person entitled to receive such amount or shares notice as far
in advance as practicable, and the Company may defer making payment or delivery
if any such tax may be pending unless and until indemnified to its satisfaction.
When a person is required to pay to the Company an amount required to be
withheld under applicable tax laws in connection with exercises of Non qualified
Stock Options or other Benefits under the Plan, the Committee may, in its
discretion and subject to such rules as it may adopt, permit such person to
satisfy the obligation, in whole or in part, by electing to have the Company
withhold shares of Common Stock having a fair market value equal to the amount
required to be withheld. The election must be made on or before the date that
the amount of tax to be withheld is determined.

14.          Fair Market Value. The fair market value of the Company’s Common
Stock at any time shall be determined in such manner as the Committee may deem
equitable or required by applicable laws or regulations.

 

15.

Adjustment Provisions.

(a)          If the Company shall at any time change the number of issued shares
of Common Stock without new consideration to the Company (such as by stock
dividends or stock splits), the total number of shares reserved for issuance
under this Program and the number of shares covered by each outstanding Benefit
shall be adjusted so that the aggregate consideration payable to the Company and
the value of each such Benefit shall not be changed. The Committee may also
provide for the continuation of Benefits or for other equitable adjustments
after changes in the Common Stock resulting from reorganization, sale, merger,
consolidation or similar occurrence.

(b)          Notwithstanding any other provision of this Program, and without
affecting the number of shares otherwise reserved or available hereunder, the
Committee may

 

-4-

 


--------------------------------------------------------------------------------



 

authorize the issuance or assumption of Benefits in connection with any merger,
consolidation, acquisition of property or stock, or reorganization upon such
terms and conditions as it may deem appropriate.

(c)          In the case of any merger, consolidation or combination of the
Company with or into another corporation, other than a merger, consolidation or
combination in which the Company is the continuing corporation and which does
not result in the outstanding Common Stock being converted into or exchanged for
different securities, cash or other property, or any combination thereof (an
“Acquisition”):

(i)           any participant to whom a stock option has been granted under the
Program shall have the right (subject to the provisions of the Program and any
limitation applicable to such option) thereafter and during the term of such
option, to receive upon exercise thereof the Acquisition Consideration (as
defined below) receivable upon such Acquisition by a holder of the number of
shares of Common Stock which might have been obtained upon exercise of such
option or portion thereof, as the case may be, immediately prior to such
Acquisition;

(ii)          any participant to whom a Stock Appreciation Right has been
granted under the Program shall have the right (subject to the provisions of the
Program and any limitation applicable to such right) thereafter and during the
term of such right to receive upon exercise thereof the difference between the
aggregate Fair Market Value on the applicable date (as set forth in such right)
of the Acquisition Consideration receivable upon such Acquisition by a holder of
the number of shares of Common Stock which might have been obtained upon
exercise of the option related thereto or any portion thereof, as the case may
be, immediately prior to such Acquisition and the aggregate option price of such
option.

The term “Acquisition Consideration” shall mean the kind and amount of shares of
the surviving or new corporation, cash, securities, evidence of indebtedness,
other property or any combination thereof receivable in respect of one share of
Common Stock of the Company upon consummation of an Acquisition.

16.          Amendment and Termination of Program. The Board of Directors of the
Company may amend the Program from time to time or terminate the Program at any
time, but no such action shall reduce the then existing amount of any
participant’s Benefit or adversely change the terms and conditions thereof
without the participant’s consent. However, except for adjustments expressly
provided for herein, no amendment may (i) materially increase the Benefits
accruing to participants, (ii) materially increase the number of shares which
may be issued, or (iii) materially modify the requirements as to eligibility for
participation in the Program.

17.          Shareholder Approval. The Program as amended was restated by the
Board of Directors of the Company on February 10, 1994 and approved by the
shareholders at the 1994 Annual Meeting. The Program as amended and restated was
further amended in 2004 and approved by the shareholders at the 2004 Annual
Meeting. The Program as currently amended and restated and any Benefits relating
to the amendments granted hereunder shall be null and

 

-5-

 


--------------------------------------------------------------------------------



 

void if shareholder approval is not obtained within twelve (12) months of the
2006 restatement of the Program by the Board of Directors.

 

-6-

 


--------------------------------------------------------------------------------



 

 

EXHIBIT A

 

A “Change in Control” shall be deemed to have occurred if (i) any “person” (as
such term is used in Sections 13(d) and 14(d) of the Exchange Act), other than
the Company or an employee benefit plan sponsored by the Company, becomes the
“beneficial owner” (as defined in Rule 13d-3 under the Exchange Act), directly
or indirectly, of securities of the Company representing twenty-five percent
(25%) or more (or if a person is permitted to own a higher percentage under the
Company’s Rights Agreement, dated March 31, 2006, as the same may be amended
from time to time, such higher percentage as to such person) of the combined
voting power of the Company’s then outstanding securities ordinarily having the
right to vote at elections of directors (excluding an acquisition of such
securities directly from the Company), (ii) during any period of two consecutive
years individuals who at the beginning of the two-year period were members of
the Board cease for any reason to constitute at least a majority of the Board
(individuals with such two years of service being the “Continuing Directors”),
(iii) there shall be consummated (A) any consolidation, merger or reorganization
of the Company in which the Company is not converted into or exchanged for cash,
securities or other property, other than a consolidation, merger, or
reorganization of the Company in which the holders of capital stock of all
classes of the Company (including Common Stock) immediately prior to the
transaction have, directly or indirectly, an ownership interest in securities
representing a majority of the combined voting power of the outstanding voting
securities of the surviving entity immediately after the transaction, or (B) any
sale, lease, exchange or other transfer (in one transaction or a series of
related transactions) of all, or substantially all, of the assets of the
Company, other than any such transaction with entities in which the holders of
the Company’s then outstanding capital stock of all classes, directly or
indirectly, have an ownership interest in securities representing a majority of
the combined voting power of the outstanding voting securities of such entities
immediately after the transaction, (iv) a change occurs of a nature that would
be required to be reported in response to Item 6(e) of Schedule 14A of
Regulation 14A, promulgated under the Exchange Act or any successor disclosure
item, or (v) the stockholders of the Company approve any plan or proposal for
the liquidation or dissolution of the Company; provided, however, that any
occurrence described in (i) through (iv) approved by the affirmative vote of a
majority of the Continuing Directors, shall not constitute a Change in Control
to the extent so provided by the affirmative vote of a majority of those
Continuing Directors.

 

 

 

-7-

 

 

 